Citation Nr: 1453056	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than February 18, 2008 for an award of service connection for bilateral hearing loss. 

2.  Whether there was clear and unmistakable error (CUE) in an April 1971 rating decision which denied service connection for bilateral hearing loss. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, July 2008 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The April 2008 rating decision, in pertinent part, granted service connection for PTSD and assigned an initial rating of 50 percent, and is the claim from which the issue of TDIU arose.  The July 2008 rating decision, in pertinent part, granted service connection for bilateral hearing loss, effective from February 18, 2008.  The August 2012 rating decision, in pertinent part, denied the claim as to whether CUE existed in an April 1971 rating decision wherein service connection for hearing loss was denied. 

The issue of entitlement to an effective date earlier than February 18, 2008 for an award of service connection for bilateral hearing loss was remanded by the Board in July 2012 for additional development and consideration.  This issue and the issue of whether there was CUE in an April 1971 rating decision, which denied service connection for bilateral hearing loss, were before the Board in August 2013, when the Board also found that the issue of entitlement to a TDIU was before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In August 2013, the Board remanded the issues listed on appeal, to include entitlement to a TDIU, for additional development.  These issues were again remanded by the Board in February 2014, and now return for appellate review.  As discussed below, the Board finds that there has not been substantial compliance with the February 2014 remand directives with respect to the TDIU claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

The February 2014 Board remand directed the scheduling of a hearing for the issue of whether there was CUE in an April 1971 rating decision which denied service connection for bilateral hearing loss.  However, in an April 2014 statement, associated with the record within the Veterans Benefits Management System (VBMS), the Veteran's representative stated the Veteran did not want a personal hearing with respect to this matter.  Thus, the Board finds no further action is necessary for compliance with the February 2014 remand directive with respect to this issue or the intertwined issue of entitlement to an effective date earlier than February 18, 2008 for an award of service connection for bilateral hearing loss.  Stegall, 11 Vet. App. at 271.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 26, 1971 rating decision, the RO denied entitlement to service connection for bilateral hearing loss including based on an erroneous finding that such had not been shown in service.  

2.  The evidence before the RO at the time of the April 26, 1971 rating decision included a July 1970 service treatment record indicating temporary hearing loss due to a firefight and normal hearing on examination for separation from service, with no hearing loss demonstrated subsequent to service.

3.  Application of the law in effect at the time of the April 26, 1971 rating decision to the correct facts before the RO at that time did not undebatably show that, despite the error, the outcome would have been manifestly different, and entitlement to service connection for hearing loss would have been granted.

4.  Entitlement to service connection for hearing loss arose when a VA examination in May 2008 initially demonstrated bilateral hearing loss disability subsequent to service, and a nexus to service.


CONCLUSIONS OF LAW

1.  The April 26, 1971 rating decision which denied entitlement to service connection for bilateral hearing loss was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).

2.  The criteria for an effective date earlier than February 18, 2008 for the award of service connection for bilateral hearing loss have not been met.  38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, a motion for CUE is not a claim or application for VA benefits and thus VCAA requirements are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  

With regard to the earlier effective date claim, the veteran is appealing the effective date assigned in a July 2008 rating decision which granted service connection, and assigned the effective date for the award of service connection, as to his bilateral hearing loss disability.  His filing of a notice of a disagreement as to the July 2008 RO determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was provided a copy of the July 2008 rating decision and the statement of the case.

CUE - April 26, 1971 rating decision

Previous determinations which are final and binding, including decisions of service connection, are to be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision is to be reversed or amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).

In an April 26, 1971 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran was notified of the RO's decision in an April 1971 letter but he did not file an appeal within a year of being notified of the denial of his claim or submit new and material evidence within the one year appeal period. The April 1971 denial thus became final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104(a), 3.156(a) (1971).  The Veteran contends that the April 1971 decision which denied him entitlement to service connection for bilateral hearing loss contained CUE and should thus be reversed.  The Board disagrees.

In determining whether a prior RO decision contains CUE, a three-prong test must be applied:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

Within the same month of his April 1971 separation from service, the Veteran filed a claim, in part, for entitlement to service connection for bilateral hearing loss, which he indicated occurred in July 1970.  The service treatment records document temporary hearing loss in July 1970.  Specifically, the July 1970 service treatment record indicated that the Veteran had been seen after a firefight and that he had had temporary hearing loss.  It was noted that, on current examination, he could hear the spoken word at normal tone.  On the April 1971 separation examination, whispered voice testing indicated normal hearing, bilaterally, and the Veteran did not indicate any hearing difficulty.  He reported that his "condition is excellent." 

In the April 26, 1971 rating decision, the RO stated, in part, that service records and examination at discharge were completely negative for any complaint, treatment or diagnosis of loss of hearing.  The RO therefore denied the claim including on the basis that defective hearing was not shown by the evidence of record.

The evidence before the RO at the time of the April 1971 denial included the Veteran's April 1971 application for benefits which indicated service in Vietnam.  The Veteran's DD-214, also of record at the time of the April 1971 rating decision, also indicated Vietnam service from April 1970 to April 1971 and receipt of the CIB (Combat Infantryman Badge).  The law and regulations at that time indicated that, in the case of any veteran who engaged in combat with the enemy, VA would accept as sufficient proof of service connection of any injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and in the absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 354(b) (West 1970); 38 C.F.R. § 3.304(d) (1971).  At that time, entitlement to service connection would be awarded for disability resulting from personal injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war.  38 U.S.C.A. § 301 (West 1970); 38 C.F.R. § 3.303(a) (1971).

In his April 1971 original compensation claim, the Veteran indicated that he experienced bilateral hearing loss in July 1970.  As noted, the RO denied the claim citing a lack of evidence of hearing loss in the service treatment records.  This was an error of fact as the July 1970 service treatment record noted he had experienced temporary hearing loss in service, and the July 1970 service treatment record was of record at the time of the April 1971 rating decision (although the Veteran's representative has contended it was not).  Although the RO's finding that the service treatment records were completely negative for any complaint, treatment or diagnosis of loss of hearing was error, based on the correct facts before it at that time, the record at that time was not such that it may be held that the result of the April 26, 1971 RO decision would manifestly have been different, but for the error.  At the time of the April 26, 1971 RO decision, the Veteran had not submitted, and the record did not contain, evidence of current hearing loss disability.  Indeed, the record at the time of the April 26, 1971 RO decision showed that hearing loss experienced in service was clinically noted in July 1970 to have been "temporary," denoting it had resolved, and specified that he could then hear the spoken word at normal tone.  Additionally, the report of separation examination revealed normal hearing, bilaterally, on whispered voice testing.  The record was void of any demonstration of post service hearing loss or current hearing loss disability.  Hence, it may reasonably be held that the evidence of record at the time of the April 26, 1971 RO decision did not demonstrate that the Veteran's temporary hearing loss in service had not been other than acute and transitory, and to have resolved without residual disability demonstrated subsequent to service.  As such, despite the error in the April 26, 1971 RO decision, it is not absolutely clear that a different result would have ensued.  As such, the error of fact noted in the April 26, 1971 RO decision cannot be ipso facto clear and unmistakable. 

To the extent that it may be asserted that additional development of the evidence was warranted at the time of the April 26, 1971 rating decision, namely that the Veteran should have been afforded a VA examination to determine the presence and etiology of any current hearing loss disability, any deficiency in performing the duty to assist in the development of the claim for service connection may not serve as a basis for a finding of CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

The first audiometric testing associated with the record, conducted via a VA examination in May 2008, found bilateral hearing loss and provided a positive nexus opinion with reliance on the fact that noise exposure in service had been conceded due to combat service.  This was reiterated, and the July 1970 service treatment record was specifically noted, in the July 2008 rating decision granting service connection for bilateral hearing loss.  It is clear that the May 2008 examination findings and nexus opinion, considered in conjunction with the evidence already of record, provided the basis for the award of service connection.  As the evidence of record at the time of the April 26, 1971 RO decision, when considered in conjunction with the applicable law at that time, did not undebatably reflect current chronic hearing loss disability due to service, it is not clear that the outcome at that time would have manifestly changed, and service connection granted, but for the error.  Accordingly, the Board finds that there was no CUE in the April 26, 1971 rating decision which denied service connection for hearing loss.

Earlier Effective Date Claim

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation from service, otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).
If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the additional service department records is effective on the date entitlement arose, or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

With regard to the earlier effective date claim, the Board notes that the Veteran filed a claim for service connection for bilateral hearing loss in April 1971, within a year of his April 4, 1971 discharge from service.  As the RO's denial of that claim in an April 26, 1971 rating decision was not appealed, no new and material evidence was received within one year of notice thereof, and the Board has found there was no CUE in that determination, it is final.  38 U.S.C. § 7105.  The record does not reflect receipt of any formal or informal claim with regard to hearing loss, thereafter, until receipt of a statement received on February 18, 2008.  The Board notes that service personnel records were received on January 7, 2008 which had existed, but had not been of record, at the time of the April 26, 2007 decision.  These records were relevant to the service connection claim as they further corroborated the Veteran's combat service in Vietnam.  However, an earlier effective date of January 7, 2008 for the award of service connection for bilateral hearing loss disability, pursuant to 38 C.F.R. § 3.156(c), is not appropriate because, inasmuch as current bilateral hearing loss disability had not been demonstrated at that time, it may not be said that entitlement arose at that time or earlier.  Although the provisions of 38 C.F.R. § 3.156(c) mandated reconsideration of the Veteran's claim received on April 15, 1971, (within one year of the Veteran's separation from service), such reconsideration does not afford an earlier effective date for the award of service connection.  As noted above, the effective date for an award of service connection is governed by the date of receipt of the claim, or the date entitlement arose, whichever is later.  In this case, entitlement to service connection for bilateral hearing loss disability arose when a VA examination in May 2008 demonstrated current bilateral hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385, and provided a positive nexus opinion to service, in conjunction with the previously established acoustic trauma due to combat service.  As such, there is no basis under the law, and the applicable facts in this case, to award an effective date earlier than February 18, 2008 for the award of service connection for bilateral hearing loss disability.  

As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  


ORDER

The motion alleging CUE in the RO's April 26, 1971 rating decision which denied service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than February 18, 2008, for the grant of service connection for bilateral hearing loss is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board most recently remanded the TDIU claim in February 2014 for compliance with a prior Board remand.  Specifically a medical opinion was to be obtained and the examiner was requested to opine as to whether the Veteran's service-connected disabilities, considered in combination, resulted in functional impairment which precludes him from engaging in substantially gainful employment consistent with his education and occupational experience and to reconcile the opinion with that of the April 2013 private vocational assessment report.  The Veteran was provided with several VA examinations in April 2014, associated with the record in Virtual VA as well as a May 2014 addendum associated with the record in VBMS.  However, the April 2014 VA audiological examination report only addressed hearing loss, the April 2014 VA PTSD examination report and May 2014 addendum only addressed PTSD and the April 2014 general examination report reiterated other findings for mental health and audiology, and provided an opinion for erectile dysfunction.  None of these VA examination reports addressed the Veteran's functional impairment due to the service-connected disabilities in combination as directed.  Although an opinion as to the combined effects of the service-connected disabilities is not required, the Board finds the Veteran is entitled a right to compliance with remand instructions.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); See Stegall, 11 Vet. App. at 271.  

As in the February 2014 Board decision, the Board recognizes the Veteran's representative in August 2013, argued that the request for an opinion as to employability was unwarranted as the record was already fully developed and unrebutted.  However, as in the February 2014 Board decision, while the Board finds the April 2013 vocational expert's opinion probative, such does not correspond with prior clinical findings.  As noted in the February 2014 Board decision, VA has discretion to determine when additional information is needed to adjudicate a claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from a Vocational Rehabilitation Specialist with respect to the TDIU claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, considered in combination, without consideration of any nonservice-connected disabilities and without regard to his age, result in functional impairment which precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


